TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00103-CR


                                Jordan Devon Taylor, Appellant

                                                v.

                                  The State of Texas, Appellee




                  FROM THE 264TH DISTRICT COURT OF BELL COUNTY
             NO. 81575, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jordan Devon Taylor seeks to appeal a judgment of conviction for the

offense of credit card abuse. See Tex. Penal Code § 32.31. However, the district court has

certified that this is a plea-bargain case and that Taylor has no right of appeal. Accordingly, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed for Want of Jurisdiction

Filed: April 15, 2021

Do Not Publish